We have examined the comprehensive brief of counsel for plaintiff in error, submitted with the application, and have noted the various headings under which it is asserted the court erred in its judgment in this case. It is true that many of the cases cited by the court, wherein the Supreme Court entered final judgment, were not jury cases. However, many were jury cases, in which it is reasonably certain there were motions for directed verdict at the conclusion of the plaintiff's case and at the conclusion of the whole case. We now have in mind two cases recently decided by the Supreme Court, where final judgments were entered for defendants below, wherein there had been general verdicts for the plaintiffs below, and where, in both cases, there had been motions for judgment for defendant at the conclusion of plaintiff's case and at the conclusion of the whole case. We refer to the cases of Pennsylvania Rd. Co. v. *Page 228 Moses, decided December 7, 1932, 125 Ohio St. 621, 184 N.E. 8, and Industrial Commission of Ohio v. Franken, Admx., 126 Ohio St. 299,  185 N.E. 199, decided March 1, 1933, and Poe v.Liberty Paper Board Co., in which case the Court of Appeals entered final judgment and the Supreme Court on February 23, 1933, overruled a motion to certify the record. Many other such cases have come to our attention, the citations to which we do not now have at hand.
Upon the proposition that it was incumbent upon the defendant in error to produce a bill of exceptions in this case, we feel counsel for plaintiff is in error. The journal entry recites, in substance, that there was no evidence upon one material averment of the petition to support the general verdict. This we must accept as true upon the state of the record, as every legal intendment must be indulged to support the judgment of the trial court. There is then presented to us the one question whether, upon a general verdict for the plaintiff, the trial court, on motion for new trial wherein it appears that there were motions for directed verdict and there is no evidence in the record to support a material averment of the petition, can enter a final judgment for defendant.
We have examined the added authority cited. Youngstown Suburban Ry. Co. v. Faulk, 114 Ohio St. 572, 151 N.E. 747. In our judgment that case only holds that in that case it was error for the trial court to refuse to grant a new trial, which was all that the record would support. The plaintiff in error had not renewed his motion for a directed verdict at the conclusion of the whole case.
If the question were one of first impression, we would, under the strict interpretation of the statute, hesitate to say that the trial court had such power, but, in view of the action of the Supreme Court, in many cases, we are of opinion that, as the Supreme Court can only enter such judgment as a trial court should *Page 229 
have entered, it has, by implication at least, put the stamp of approval on the right of a trial court to enter final judgment under the circumstances appearing in this case.
We therefore adhere to our former opinion and the application for rehearing will be overruled.
Application for rehearing denied.
HORNBECK, P.J., KUNKLE and BARNES, JJ., concur.